DETAILED ACTION

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 4/13/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant has moved claim 9 in to independent claim 1 and argues the limitations were not in the previous rejection by Gelfand.
On pages 11-12, applicant argues “In Tehrani, stimulation is coordinated with tidal volume, which relates to volume of air during each breath. See., e.g., Tehrani, [0139]-[0140], [0144], [0156] and [0157]. Although Tehrani states that “[a]n EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle” (Tehrani, [0110]), nowhere does Tehrani describe or suggest the combination of stimulating a phrenic nerve and/or the diaphragm when a diaphragm activity is below a lower threshold, and stimulating an upper respiratory nerve when the diaphragm activity is above an upper threshold, as recited in the claims. In fact, the methods described in Tehrani may result in stimulation that is counter to what is claimed. For instance, paragraph [0047] of Tehrani describes electrically stimulating the diaphragm to prevent obstructive respiratory events which could cause greater obstruction due to the increased negative pressure generated during diaphragm contraction, whereas the claims recite stimulating an upper respiratory nerve to maintain an upper airway patency. For at least these reasons, Tehrani cannot be combined with Gelfand to suggest all the aspects recited in the claims”.
The examiner is not persuaded. The stimulation disclosed in figure 4, [0156] discloses stimulation will occur when the tidal volume goes below a lower threshold “An obstructive respiratory event may be detected by monitoring a decrease in tidal volume, for example as a predetermined percentage of normal or intrinsic tidal volume” (e.g. see [0156]). The stimulation disclosed in figure 6, [0161] discloses stimulation will occur at the end of an inspiration period. This will read on diaphragm activity above an upper threshold as the upper threshold will be the end of the inspiration period. Both tidal volume and inspiration duration read on diaphragm activity. [0109] discloses stimulation of the phrenic nerve, diaphragm muscle, and upper respiratory nerve (hypoglossal nerve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al. (Pub. No.: US 2008/0208282 A1); hereinafter referred to as “Gelfand”, in view of Tehrani et al. (Pub. No.: US 2008/0167695 A1); hereinafter referred to as “Tehrani”.
Regarding claim 1, Gelfand discloses a method of treating sleep apnea, comprising: (a) repeatedly stimulating one or both of a phrenic nerve and the diaphragm in accordance with a rhythmic air flow (e.g. see [0010], [0017], figure 3 step 132); and (b) stimulating an upper respiratory nerve to maintain an upper airway patency during (a) (e.g. see [0017], figure 3 step 134).
Gelfand discloses the claimed invention but is silent as to the phrenic nerve or diaphragm stimulation occurring when the diaphragm activity is below a lower threshold and stimulating an upper respiratory nerve when the diaphragm activity is above an upper threshold. Tehrani teaches that it is known to use such a modification as set forth in figures 4 and 6, [0156], [0161], [0109] [ (NOTE: The stimulation disclosed in figure 4, [0156] discloses stimulation will occur when the tidal volume goes below a lower threshold “An obstructive respiratory event may be detected by monitoring a decrease in tidal volume, for example as a predetermined percentage of normal or intrinsic tidal volume” (e.g. see [0156]). The stimulation disclosed in figure 6, [0161] discloses stimulation will occur at the end of an inspiration period. This will read on diaphragm activity above an upper threshold as the upper threshold will be the end of the inspiration period. Both tidal volume and inspiration duration read on diaphragm activity. [0109] discloses stimulation of the phrenic nerve, diaphragm muscle, and upper respiratory nerve (hypoglossal nerve)) to provide stimulation more precisely timed with the respiration cycle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to coordinate the stimulation timing with lower and upper thresholds in the respiration cycle as taught by Tehrani in the system/method of Gelfand since said modification would provide the predictable results of stimulation more precisely timed with the respiration cycle.
Regarding claim 2, Gelfand discloses the stimulating in (b) is varied based on a pattern of stimulations in (a) (e.g. see [0017], figure 3 steps 130, 132, 134. NOTE: Step 134 (hypoglossal stimulation) is triggered by step 132 (phrenic nerve). Step 132 is in synchrony with the mid breath respiration point determined in step 130).
Regarding claim 3, Gelfand discloses (b) comprises stimulating or increasing stimulus intensity applied to the upper respiratory nerve during periods when one or both of the phrenic nerve and the diaphragm is stimulated (e.g. see [0017], figure 3 steps 132, 134. NOTE: The examiner addresses “stimulating” before the “or” limitation).
Regarding claim 4, Gelfand discloses (b) comprises maintaining a stimulus intensity of the upper respiratory nerve during (a) (e.g. see [0017], figure 3 steps 132, 134).
Regarding claim 6, Gelfand discloses the claimed invention but is silent as to sensing the diaphragm activity using one or more electrodes placed at one or more locations of the diaphragm. Tehrani teaches that it is known to use such a modification as set forth in [0109], [0162] to provide more versatile electrodes that are capable of both sensing and stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place one or more electrodes at one or more locations of the diaphragm as taught by Tehrani in the system/method of Gelfand since said modification would provide the predictable results of more versatile electrodes that are capable of both sensing and stimulation.
Regarding claim 7, Gelfand discloses the claimed invention but is silent as to the one or more locations comprises an intramuscular location of the diaphragm or on the phrenic nerve trunk. Tehrani teaches that it is known to use such a modification as set forth in [0109] (“The electrode assemblies 21, 22 may be surface electrodes or alternatively intramuscular electrodes”) to provide a more versatile and compact device capable of both sensing and stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use intramuscular electrodes of Tehrani in the system/method of Gelfand since said modification would provide the predictable results of a more versatile and compact device capable of both sensing and stimulation.
Regarding claim 8, Gelfand discloses the claimed invention but is silent as to the one or more locations includes an inferior or a superior aspect location of the diaphragm. Tehrani teaches that it is known to use such a modification as set forth in [0109], figure 1 to provide a more versatile and compact device capable of both sensing and stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include electrodes in an inferior or a superior aspect location of the diaphragm as taught by Tehrani in the system/method of Gelfand since said modification would provide the predictable results of a more versatile and compact device capable of both sensing and stimulation.
Regarding claim 10, Gelfand discloses increasing the stimulus intensity comprises increasing an electrical current delivered to the upper respiratory nerve, the phrenic nerve or the diaphragm (e.g. see [0009], [0017]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand in view of Tehrani as applied to claims 1-4, 6-8, and 10, and further in view of Patangay et al. (Pub. No.: US 2012/0029362 A1); hereinafter referred to as “Patangay”.
Regarding claim 11, Gelfand discloses the claimed invention except for the monitoring the at least one physiological parameter comprises sensing pulmonary ventilation and/or blood oxygen levels. Patangay teaches that it is known to use such a modification as set forth in [0073]-[0074] and [0081]-[0082] (NOTE: The prior art addresses the “blood oxygen levels” limitation after the “or” limitation) to provide more discerning means to assess the apnea and respiration status. It would have been obvious to one having ordinary skill in the art at the time the invention was made to monitor the blood oxygen levels as taught by Patangay in the system/method of Gelfand, since said modification would provide the predictable results of more discerning means to assess the apnea and respiration status.
Regarding claims 44 and 45, Gelfand discloses the claimed invention but is silent as to stopping stimulation to one or more of the phrenic nerve and the diaphragm when the diaphragm activity is above the lower threshold and stopping stimulation to the upper respiratory nerve when the diaphragm activity is below the upper threshold. Tehrani teaches that it is known to use such a modification as set forth in figures 4 and 6, [0156], [0161], [0109] [ (NOTE: The stimulation disclosed in figure 4, [0156] discloses stimulation will occur when the tidal volume goes below a lower threshold (e.g. see [0156]). If the tidal volume is above the threshold, stimulation will not occur. The stimulation disclosed in figure 6, [0161] discloses stimulation will occur at the end of an inspiration period. If the inspiration period duration has not expired, and is thus below the upper threshold, stimulation will not occur) to provide stimulation more precisely timed with the respiration cycle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to coordinate the stimulation timing with lower and upper thresholds in the respiration cycle as taught by Tehrani in the system/method of Gelfand since said modification would provide the predictable results of stimulation more precisely timed with the respiration cycle.

Conclusion
The following prior art is made of record but not relied upon: Atsma et al. (Pub. No.: US 2010/0016749 A1) (e.g. see [0073]-[0075]) and Ternes et al. (Pub. No.: US 2015/0283383 A1) (e.g. see figure 9, [0044]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792   
                                                                                                                                                                                                     /UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792